United States Court of Appeals,

                                     Eleventh Circuit.

 Nos. 95-4628, 95-4610 to 95-4613, 95-4617, 95-4618, 95-4626, 95-4629 to 95-4635, 95-4659,
95-5244, 95-5298, 95-5369, 95-5566, 96-4584, 96-5043 and 96-5067.

                     UNITED STATES of America, Plaintiff-Appellant,

                                            v.

                          Angel CERCEDA, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                            v.

   Courtney Ricardo ALFORD, a.k.a. "Rickey," Edward Bernard Williams, a.k.a. "Bernard,"
Nathaniel Dean, Defendants-Appellees.

                     UNITED STATES of America, Plaintiff-Appellant,

                                            v.

                 Hector FERNANDEZ-DOMINGUEZ, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                            v.

                         Jesus E. CARDONA, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                            v.

                        Carlos HERNANDEZ, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                            v.

  Adolfo MESTRIL, a.k.a. "El Gordo," Jose Herminio Benitez, a.k.a. "William Muniz," a.k.a
"Emilio," Heriberto Alvarez, Elpidio, Pedro Iglesias-Cruz, a.k.a. "Budweiser," Defendants-
Appellees.

                     UNITED STATES of America, Plaintiff-Appellant,

                                            v.

             Minnie Ruth WILLIAMS, Ralph W. Corker, Defendants-Appellees.

                     UNITED STATES of America, Plaintiff-Appellant,
                                             v.

                        Hiram MARTINEZ, Jr., Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

                         Diogenes PALACIOS, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

  Fred DE LA MATA, Manuel A. Calas, Oscar Castilla and Enrique Fernandez, Defendants-
Appellees.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

                          Steven JOHNSON, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

          Francisco Jose ARIAS, Gustavo Javier Pirela-Avila, Defendants-Appellees.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

                Enrique ACOSTA, Milciades Jiminez, Defendants-Appellees.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

                          Carlos A. ZAPATA, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

                       Jose Michael VILARINO, Defendant-Appellee.

                     UNITED STATES of America, Plaintiff-Appellant,

                                             v.

Victor LONG, Israel Ael, Miguel Campos, Jose Visozo, Narcisco Suarez, and Oscar Karin, a.k.a.
MAS, Defendants-Appellees.
                    UNITED STATES of America, Plaintiff-Appellant,

                                           v.

                          Javier BONILLA, Defendant-Appellee.

                    UNITED STATES of America, Plaintiff-Appellant,

                                           v.

                       Diogenes PALACIOS, Defendant-Appellee.

                    UNITED STATES of America, Plaintiff-Appellant,

                                           v.

                 Zaida Fatima BORGE, a.k.a. Gorda, Defendant-Appellee.

                    UNITED STATES of America, Plaintiff-Appellant,

                                           v.

           Francis Joseph BRADLEY, a.k.a. Frank Bradley, Defendant-Appellee.

                    UNITED STATES of America, Plaintiff-Appellant,

                                           v.

                        Jaime A. DURANGO, Defendant-Appellee,

                    UNITED STATES of America, Plaintiff-Appellant,

                                           v.

                 Zaida Fatima BORGE, a.k.a. Gorda, Defendant-Appellee.

                    UNITED STATES of America, Plaintiff-Appellant,

                                           v.

            Nathaniel DEAN, Edward Bernard Williams, Defendants-Appellees.

                                     Nov. 19, 1998.

Appeals from the United States District Court for the Southern District of Florida (Nos.
91-915-CR-EBD, 91-698-CR-WJZ, 91-704-CR-NCR, 92-750-CR-NCR, 92-6023-CR-JAG,
91-681-CR-NCR, 91-6180-CR-JAG, 90-741-CR-SH, 92-39-CR-LCN, 92-230-CR-SM,
92-301-CR-UU-B, 92-573-CR-DLG, 93-1-CR-DLG, 93-31-CR-DLG, 93-72-CR-SM,
91-413-CR-WDF, 91-8033-CR-MARCUS, 92-39-CR-Nesbitt, 92-117-CR-Moreno,
93-319-CR-EBD, 93-31-CR-GRAHAM, 92-117-CR-FAM and 91-698-CR-WJZ), William C.
O'Kelley, Judge.

ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion April 23, 1998, 139 F.3d 847)

Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT and HULL, Circuit Judges.*

       BY THE COURT:

       A member of this court in active service having requested a poll on the suggestion of

rehearing en banc and a majority of the judges in this court in active service having voted in favor

of granting a rehearing en banc,

       IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous

panel's opinion is hereby VACATED.




   *
    Judge Stanley Marcus has recused himself and will not participate.

       Senior Judge Paul H. Roney has elected to participate in further proceedings in this
       matter pursuant to 28 U.S.C. § 46(c).